                 Case 20-11413-KBO            Doc 292       Filed 07/08/20        Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                           Case No. 20-11413 (KBO)

                                   Debtors.1                       (Jointly Administered)
                                                                   Related to Docket No. 209


                               NOTICE OF CANCELLED HEARING

         PLEASE TAKE NOTICE that, the hearing scheduled for July 13, 2020 at 11:00 a.m.,

before the Honorable Karen B. Owens, United States Bankruptcy Judge, United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom

No. 3, Wilmington, DE 19801, is canceled.

Dated: July 8, 2020
                                                    COLE SCHOTZ P.C.

                                                    /s/ G. David Dean
                                                    Norman L. Pernick (No. 2290)
                                                    G. David Dean (No. 6403)
                                                    500 Delaware Avenue, Suite 1410
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 652-3131
                                                    Facsimile: (302) 652-3117
                                                    E-mail: npernick@coleschotz.com
                                                             ddean@coleschotz.com

                                                    Counsel for Debtors and Debtors in Possession



1
   The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


60987/0001-20794377v1
